Detailed Action
This is a non-final Office action in response to communications received on 2/24/2020.  Claims 1-8 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
The drawings filed on 2/24/2020 are acknowledged.

Foreign Priority
Foreign priority filing date of 2/28/2019 is recognized.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Alrabady (US 2010/0040234 A1), in view of Jones (US 2020/0193363 A1).
 Regarding claim 1, Alrabady teaches the limitations of claim 1 substantially as follows:
- generating a private key; (Alrabady; Paras. [0006] & [0017]: A Vehicle generates and stores a first public and a first private key (i.e. generating a private key))
- storing the private key in a data memory of the motor vehicle; (Alrabady; Para. [0006] & [0017: A Vehicle generates and stores a first public and a first private key (i.e. storing the private key in a data memory of the motor vehicle))
Alrabady does not teach the limitations of claim 1 as follows:
A method for generating and storing a digital copy of a motor vehicle, comprising: 
- generating the digital copy of the motor vehicle; and 
- storing the digital copy of the motor vehicle in a blockchain by way of the private key. 
However, in the same field of endeavor, Jones discloses the limitations of claim 1 as follows:
A method for generating and storing a digital copy of a motor vehicle, comprising: (Jones; Paras. [0006], [0029], [0040] & [0046]: A vehicle configuration and activity history is stored in a blockchain based on generated transactions indicating changes to the vehicle configuration or operation (i.e. generating and storing a digital copy of a motor vehicle))
- generating the digital copy of the motor vehicle; and (Jones; Paras. [0006], [0029], [0040] & [0046]: A vehicle configuration and activity history is stored in a blockchain based on generated transactions indicating changes to the vehicle configuration or operation (i.e. generating the digital copy of the motor vehicle))
- storing the digital copy of the motor vehicle in a blockchain by way of the private key. (Jones; Paras. [0006], [0029], [0040] & [0046]: A vehicle configuration and activity history is stored (i.e. storing the digital copy) in a blockchain based on generated transactions indicating changes to the vehicle configuration or operation encrypted via a conventional hash (i.e. by way of the private key))
Jones is combinable with Alrabady because both are from the same field of endeavor of storage and management of vehicle information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Alrabady to incorporate storage of vehicle information in a secure blockchain as in Jones in order to improve the security of the system by 
 
Regarding claim 2, Alrabady and Jones teach the limitations of claim 1.
Alrabady and Jones teach the limitations of claim 2 as follows:
The method as claimed in claim 1, further comprising: 
- generating a vehicle identification number; and (Alrabady; Para. [0021]: Descriptive data of the vehicle includes information that uniquely identifies the vehicle communication system (i.e. vehicle identification number))
- assigning the vehicle identification number to the motor vehicle and to the digital copy.  (Alrabady; Paras. [0021]-[0022]: The descriptive data of the vehicle corresponds to the vehicle communication system of the vehicle as well as a cached copy in the database server (i.e. assigning the vehicle identification number to the motor vehicle and to the digital copy))

Regarding claim 4, Alrabady and Jones teach the limitations of claim 1.
Alrabady and Jones teach the limitations of claim 4 as follows:
The method as claimed in claim 1, wherein the private key is generated at a time during manufacture of the motor vehicle.  (Alrabady; Paras. [0030]-[0031]: generating and installing asymmetric key pairs (i.e. private key) on a vehicle during production (i.e. during manufacture) of the vehicle)

Regarding claim 5, Alrabady and Jones teach the limitations of claim 4.

The method as claimed in claim 4, wherein the private key is generated on the basis of motor vehicle data present at the time.  (Alrabady; Paras. [0030]-[0031] & [0044]: generating and installing asymmetric key pairs (i.e. private key) on a vehicle during production of the vehicle where only public keys corresponding to valid remote devices are stored on the VCS (i.e. motor vehicle data present at the time))

Regarding claim 6, Alrabady and Jones teach the limitations of claim 1.
Alrabady and Jones teach the limitations of claim 6 as follows:
The method as claimed in claim 1, wherein direct reading of the private key by a user of the motor vehicle is prevented.  (Alrabady; Para. [0038]: Unauthorized third parties (i.e. a user of the motor vehicle) do not have access to the private key (i.e. direct reading of the private key is prevented))

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alrabady (US 2010/0040234 A1), in view of Jones (US 2020/0193363 A1), as applied to claim 1, further in view of Unagami (US 2020/0050774 A1).
 Regarding claim 3, Alrabady and Jones teach the limitations of claim 2.
Alrabady and Jones do not teach the limitations of claim 3 as follows:
The method as claimed in claim 2, wherein a memory address is generated on the basis of the vehicle identification number and 
the blockchain is stored in a memory space that is referenced by the memory address.  
However, in the same field of endeavor, Unagami discloses the limitations of claim 3 as follows:
The method as claimed in claim 2, wherein a memory address is generated on the basis of the vehicle identification number and (Unagami; Para. [0091]: A blockchain address (i.e. memory address) is used as an identifier for enabling identification of a vehicle (i.e. basis of the vehicle identification number))
the blockchain is stored in a memory space that is referenced by the memory address.  (Unagami; Paras. [0091] & [0177]: A blockchain address corresponding to a location in a blockchain (i.e. blockchain is stored in a memory space that is referenced by the memory address))
Unagami is combinable with Alrabady and Jones because all are from the same field of endeavor of storage and management of vehicle information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Alrabady and Jones to incorporate the use of blockchain address corresponding to specific vehicle identification numbers as in Unagami in order to improve the security of the system by providing a means by which data corresponding do a vehicle is assigned to a specific corresponding secure blockchain address.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Alrabady (US 2010/0040234 A1), in view of Jones (US 2020/0193363 A1), as applied to claim 1, further in view of Jefferies (US 2014/0309842 A1).
 Regarding claim 8, Alrabady and Jones teach the limitations of claim 1.
Alrabady and Jones do not teach the limitations of claim 8 as follows:
The method as claimed in claim 1, wherein the motor vehicle functions as an inaccessible private key. 
However, in the same field of endeavor, Jefferies discloses the limitations of claim 8 as follows:
The method as claimed in claim 1, wherein the motor vehicle functions as an inaccessible private key. (Jefferies; Paras. [0040]: A control module of a vehicle (i.e. motor vehicle) prohibits or grants access to certain functions of the vehicle such as access or connection to an application (i.e. inaccessible private key))
Jefferies is combinable with Alrabady and Jones because all are from the same field of endeavor of storage and management of vehicle information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system of Alrabady and Jones to incorporate granting access to or prohibiting motor vehicle functions as in Jefferies in order to improve the security of the system by providing a means by which access to vehicle functions may be controlled.

Allowable Subject Matter
	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	As to claim 7, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
	The method as claimed in claim 1, further comprising:
- producing a data connection between the motor vehicle and a viewing means; 
- loading the digital copy from the blockchain into the data memory of the motor vehicle using the private key; 
- transferring the digital copy from the data memory of the motor vehicle to a further data memory of the viewing means by way of the data connection; and 
- viewing the digital copy stored in the further data memory on the viewing means.  

Prior Art Considered But Not Relied Upon
Alvarez (US 2018/0091596 A1) which teaches collection and processing of motor vehicle telematics data utilizing a distributed blockchain.
Geiger (US 2014/0016781 A1) which teaches securing functionalities of a vehicle control unit for a specific vehicle by utilizing private keys corresponding to the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/B.I.N./Examiner, Art Unit 2438  

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498